 


 
 
 
 
 
 
 
 
 
 
 
 
 
STOCK PURCHASE AGREEMENT
 
by and among
 
MINERA KATA S.A.
 
 (as “Seller”)
 
and
 
SOUTH AMERICAN GOLD CORP.
 
(as “Buyer”)
 
 
 
 
 
 
 
 
Dated as of February 25, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

 
 
Table of Contents
 
 
ARTICLE I
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
     Page           1
SECTION 1.1
Definitions.
 
     
ARTICLE II
 
PURCHASE AND SALE OF STOCK
 
SECTION 2.1
Purchase and Sale of Stock and Purchase Price.
2
SECTION 2.2
Closing.
2
SECTION 2.3
Payment of Cash Consideration and Transactions at Closing.
2
SECTION 2.4
Payment of Additional Cash Consideration and Transactions after Registration…….
3
SECTION 2.5
Sales and Transfer Taxes.
3
SECTION 2.6
No Registration.
4
     
ARTICLE III
 
BUYER’S PURCHASE OPTION
     
SECTION 3.1
Buyer’s Purchase Option.
4
SECTION 3.2
Option Notice and Expiration.
5
     
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER
 
SECTION 4.1
Organization, Existence and Good Standing.
6
SECTION 4.2
Authorization and Enforceability.
6
SECTION 4.3
Consents and Filings.
6
SECTION 4.4
Legal Proceedings.
6
SECTION 4.5
No Violation or Conflict.
6
SECTION 4.6
Stock Ownership.
7
SECTION 4.7
Brokers.
7
SECTION 4.8
No Other Representations and Warranties.
7

 
 
 
 
- i -

--------------------------------------------------------------------------------

 

 
Table of Contents
(continued)
 
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED COMPANIES
 
    Page      
SECTION 5.1
Organization, Existence and Good Standing.
7
SECTION 5.2
Certificates; Bylaws; Minute Books; Records.
8
SECTION 5.3
Stock Ownership and Capital Structure of Company.
8
SECTION 5.4
No Violations or Conflicts.
8
SECTION 5.5
Legal Proceedings.
9
SECTION 5.6
Mining Rights.
9
SECTION 5.7
Pacifico Forest Reserve.
9
SECTION 5.8
Ethnic Communities Prior Consultation.
9
SECTION 5.9
Compliance with Laws.
9
SECTION 5.10
Financial Statements.
10
SECTION 5.11
Absence of Undisclosed Liabilities.
10
SECTION 5.12
Absence of Certain Changes.
10
SECTION 5.13
Material Facts and Omissions.
11
SECTION 5.14
No Other Representations and Warranties.
11
     
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF BUYER
     
SECTION 6.1
Organization, Existence and Good Standing.
11
SECTION 6.2
Authorization and Enforceability.
11
SECTION 6.3
Capital Structure.
12
SECTION 6.4
Consents and Filings.
12
SECTION 6.5
Legal Proceedings.
12
SECTION 6.6
No Violation or Conflict.
12
SECTION 6.7
Stock Ownership.
12
SECTION 6.8
Brokers.
12
SECTION 6.9
Bankruptcy.
13
SECTION 6.10
Available Funds.
13
SECTION 6.11
Parent Common Stock.
13
SECTION 6.12
No Other Representations or Warranties.
13

 
 
 
 
- ii -

--------------------------------------------------------------------------------

 
 
 
Table of Contents
(continued)
 
 
ARTICLE VII
 
SELLER’S COVENANTS
 
    Page           13
SECTION 7.1
Affirmative Covenants.
14
SECTION 7.2
Negative Covenants.
 
     
ARTICLE VIII
 
CONDITIONS TO CLOSING
     
SECTION 8.1
Reciprocal Conditions.
15
SECTION 8.2
Conditions to Buyer’s Closing Obligations.
15
SECTION 8.3
Conditions to Seller’s Closing Obligations.
16
     
ARTICLE IX
 
INDEMNIFICATION; LIMITATION OF LIABILITY
     
SECTION 9.1
Indemnification by Seller.
16
SECTION 9.2
Indemnification by Buyer.
16
SECTION 9.3
Third Party Claims.
17
SECTION 9.4
Limitation of Liability; Exclusivity.
17
     
ARTICLE X
 
TERMINATION; AMENDMENT AND WAIVER
     
SECTION 10.1
Grounds for Termination.
18
SECTION 10.2
Effect of Termination.
18
     
ARTICLE XI
 
MISCELLANEOUS
     
SECTION 11.1
Notices.
19
SECTION 11.2
Severability.
21
SECTION 11.3
Counterparts.
21
SECTION 11.4
Entire Agreement; No Third Party Beneficiaries.
21
SECTION 11.5
Governing Law.
21
SECTION 11.6
Arbitration.
21

 
 
 
 
- iii -

--------------------------------------------------------------------------------

 
 
 
Table of Contents
(continued)
 
 

    Page      
SECTION 11.7
Consent to Jurisdiction.
22
SECTION 11.8
Assignment.
22
SECTION 11.9
Confidentiality.
22
SECTION 11.10
Expenses.
22
SECTION 11.11
Stamp Taxes.
23
SECTION 11.12
Headings; References to Articles; Sections; and Schedules.
23
SECTION 11.13
Knowledge.
23
SECTION 11.14
Construction.
23
SECTION 11.15
Amendments.
23
SECTION 11.16
Waivers.
24

 
 
 
 
 
 

 
- iv -

--------------------------------------------------------------------------------

 

 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (the “Agreement”) is dated as of February 25,
2011, by and among Minera Kata S.A., a corporation (sociedad anónima) organized
under the laws of the Republic of Panama (as “Seller”) and South American Gold
Corp., a corporation incorporated under the laws of the State of Nevada, United
States of America (as “Buyer”).
 
RECITALS
 
WHEREAS, Seller owns one hundred percent (100%) of the issued and outstanding
shares of capital stock on a fully diluted basis of Kata Enterprises Inc. (the
“Shares”), a corporation organized under the laws of the Republic of Panama (the
“Company”);
 
WHEREAS, the Company owns, through a wholly owned subsidiary incorporated under
the laws of the Republic of Colombia (as identified in Schedule 1.1),
eighty-five percent (85%) of the issued and outstanding shares of capital stock
on a fully diluted basis a corporation that is in the process of acquiring
certain mining rights to a property located in the Nariño Department in
Colombia, when and if they are granted by the Mining Authority;
 
WHEREAS, Buyer and Seller have signed a Letter of Intent, dated December 15,
2010, whereby Buyer has the option to acquire up to one hundred percent (100%)
of the Shares;
 
WHEREAS, subject to the provisions of this Agreement, Seller desires to sell to
Buyer, and Buyer desires to purchase from Seller, twenty-five (25) shares,
representing twenty-five percent (25%) of the Shares (the “25% Stake”), with an
option to purchase up to seventy-five (75) remaining Shares, representing
seventy-five percent (75%) of the remaining Shares of the Company (the “Purchase
Option”), in the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual agreements, promises and
covenants contained herein, the receipt and adequacy of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:
 
ARTICLE I
 
DEFINITIONS AND RULES OF CONSTRUCTION
 
SECTION 1.1        Definitions.
 
Capitalized terms used in this Agreement have the meanings ascribed to them by
definition in this Agreement or in Appendix A hereto.
 
 
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE II
 
PURCHASE AND SALE OF STOCK
 
SECTION 2.1      Purchase and Sale of Stock and Purchase Price.
 
Subject to the terms and conditions of this Agreement, Buyer agrees to purchase
from Seller, and Seller agrees to sell to Buyer, at the Registration, the 25%
Stake, free and clear of any Liens.
 
a)      Consideration at Closing. As consideration for the 25% Stake, Buyer, at
the Closing, shall pay to Seller, in cash, by wire transfer of immediately
available funds an amount equal to FIVE HUNDRED THOUSAND DOLLARS OF THE UNITED
STATES OF AMERICA (US$500,000) (the “Cash Consideration”).
 
b)      Consideration at Registration. Subject to Registration, at the fifth
(5th) Business Day following the moment that Seller delivers a notification to
Buyer informing and evidencing that Registration was duly performed, Buyer
shall: (i) pay to Seller in cash, by wire transfer of immediately available
funds an amount equal to FIVE HUNDRED THOUSAND DOLLARS OF THE UNITED STATES OF
AMERICA (US$500,000) (the “Additional Cash Consideration”) and (ii) issue to
Seller ONE MILLION (1,000,000) OF ISSUED AND OUTSTANDING SHARES of Buyer’s
common stock, free and clear of any Liens (the “Buyer Shares”).
 
Together, the Cash Consideration, the Additional Cash Consideration and the
Buyer Shares will be referred to as the “Purchase Price” in this Agreement.
 
SECTION 2.2      Closing.
 
The closing of the purchase and sale of the 25% Stake (the “Closing”) shall take
place at the 10:00 a.m., local time, at the offices of Arias, Fabrega & Fabrega,
Edificio Plaza 2000, Calle 50, Panamá on February 25, 2011, or at such other
time, date and place as may be mutually agreed upon in writing by the Parties
(the date on which the Closing actually occurs being referred to as the “Closing
Date”).
 
In case the Closing Date is postponed to a later time and date by mutual
agreement of the Parties, all references to the Closing Date in this Agreement
shall refer to the postponed date.
 
SECTION 2.3      Payment of Cash Consideration and Transactions at Closing.
 
On the Closing Date, the following events shall occur, each event being deemed
to have occurred simultaneously with the other events:
 
a)      Payment of Cash Consideration to Seller. Buyer shall pay to Seller the
Cash Consideration, in cash, by wire transfer of immediately available funds in
Dollars of the United States of America to such account or accounts specified by
Seller to Buyer in writing at least five (5) Business Days prior to the Closing
Date.
 
b)      Removal of Directors: Within fifteen (15) Business Days following the
Closing Date, Seller will deliver to Buyer: (i) resignation letters by each
member of the board of directors of each of the Acquired Companies, effective as
of the Closing and (ii) resolutions of the shareholders of each of the Acquired
Companies accepting the resignation of all members of the board of directors
thereof and appointing new members of the board of directors, as designated and
notified in writing by Buyer to Seller five (5) Business Days prior to the
Closing Date.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 
SECTION 2.4     Payment of Additional Cash Consideration and Transactions after
Registration.
 
The following events shall occur at the fifth (5th) Business Day following the
date that Seller delivers a notification to Buyer informing and evidencing that
Registration was duly performed; each event being deemed to have occurred
simultaneously with the other events:
 
a)        Payment of Additional Cash Consideration to Seller. Buyer shall pay to
Seller the Additional Cash Consideration, in cash, by wire transfer of
immediately available funds Dollars of the United States Dollars to the account
or accounts specified by Seller to Buyer for the payment of the Cash
Consideration.
 
b)        Company’s Contractual Obligations. Once the aforementioned payment
occurs, Seller will use the Additional Cash Consideration to pay contractual
obligations owed by the Company to third parties before the Closing.
 
c)        Delivery of Buyer Shares to Seller. Buyer shall deliver to Seller: (i)
share certificates representing the Buyer Shares, free and clear of all Liens,
duly endorsed to Seller or accompanied by duly executed share transfer deed or
stock powers in blank, in proper form and reasonably satisfactory to Seller, for
transfer with all signatures properly guaranteed; (ii) to the extent required by
the applicable law, in order to perform the sale and transfer of the Buyer
Shares, Buyer will make or cause to be made the appropriate notations and
entries in the stock or shareholder registry books of the Buyer; and (iii) Buyer
will comply with all necessary formalities and applicable laws necessary to
perform the sale and transfer of Buyer Shares to Seller.
 
d)       Delivery of 25% Stake to Buyer. Seller shall deliver to Buyer (i) share
certificates representing the 25% Stake, free and clear of all Liens, duly
endorsed to Buyer or accompanied by duly executed share transfer deeds or stock
powers in blank, in proper form and reasonably satisfactory to Buyer, for
transfer with all signatures properly guaranteed; (ii) to the extent required by
the applicable law, in order to perform the sale and transfer of the 25% Stake,
Seller will make or cause to be made the appropriate notations and entries in
the stock or shareholder registry books of the Company; and (iii) Seller will
comply with all necessary formalities and applicable laws necessary to perform
the sale and transfer of the 25% Stake to Buyer.
 
SECTION 2.5      Sales and Transfer Taxes.
 
Buyer shall be liable for the payment of all sales, use, excise, transfer and
other related taxes and fees arising from the purchase by Buyer of the 25%
Stake. Notwithstanding the foregoing, Seller shall be responsible for any
applicable corporate or capital gains taxes which Seller is subject to by virtue
of its prior ownership of the 25% Stake. To the extent applicable, Buyer shall
be responsible for the payment of any other taxes under the Panamanian Tax Code,
any rules and regulations promulgated there under, or any provision of
applicable state, local or foreign tax law, and the Buyer shall make any
required filings with and payments to tax authorities relating to any such
deduction or withholding.
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
SECTION 2.6       No Registration.
 
In case the Registration does not occur within one (1) year as of the execution
of this Agreement, the following event shall occur:
 
a)       Delivery of 100% Company Shares to Buyer. Seller shall (i) deliver to
Buyer: (i) one hundred (100) shares, representing one hundred percent (100%) of
the Shares (the “100% Company Shares”); and (ii) deliver to Buyer: (x) share
certificates representing the 100% Company Shares, free and clear of all Liens,
duly endorsed to Buyer or accompanied by duly executed share transfer deeds or
stock powers in blank, in proper form and reasonably satisfactory to Buyer, for
transfer with all signatures properly guaranteed; (y) to the extent required by
the applicable law, in order to perform the sale and transfer of the 100%
Company Shares, Seller will make or cause to be made the appropriate notations
and entries in the stock or shareholder registry books of the Company; and (z)
Seller will comply with all necessary formalities and applicable laws necessary
to perform the sale and transfer of the 100% Company Shares to Buyer.
 
ARTICLE III
 
BUYER’S PURCHASE OPTION
 
SECTION 3.1      Buyer’s Purchase Option.
 
From and after the Closing Date, Seller hereby grants to Buyer an option to
purchase all or any part of the remaining seventy-five (75) shares of the
Company, representing seventy-five percent (75%) of the remaining issued and
outstanding shares of the Company (the “Option Stakes”), and Buyer hereby
accepts the right, but undertakes no obligation, to buy the Option Stakes from
Seller, in the following manner:
 
a)      On or before six (6) months following the Closing Date (the “First
Option Period”), Buyer may exercise its option to: (i) purchase twenty-five (25)
shares of the Company, representing twenty-five percent (25%) of the issued and
outstanding shares of the Company, by paying Seller ONE MILLION DOLLARS OF THE
UNITED STATES OF AMERICA (US$1,000,000) in cash and (ii) issuing to Seller ONE
MILLION (1,000,000) ISSUED AND OUTSTANDING SHARES of Buyer’s common stock, free
and clear of any Liens (the “50% Stake”);
 
b)      On or before twelve (12) months following the Closing Date (the “Second
Option Period”), Buyer may exercise its option to: (i) purchase an additional
twenty-five (25) shares, representing twenty-five percent (25%) of the issued
and outstanding shares of the Company, by paying Seller ONE MILLION DOLLARS OF
THE UNITED STATES OF AMERICA (US$1,000,000) in cash and (ii) issuing to Seller
ONE MILLION (1,000,000) ISSUED AND OUTSTANDING SHARES of Buyer’s common stock,
free and clear of any Liens (the “75% Stake”);
 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
 
c)      On or before eighteen (18) months following the Closing Date (the “Third
Option Period”), Buyer may exercise its option to: (i) purchase an additional
twenty-five (25) shares, representing twenty-five percent (25%) of the issued
and outstanding shares of the Company, by paying Seller ONE MILLION DOLLARS OF
THE UNITED STATES OF AMERICA (US$1,000,000) in cash and (ii) issuing to Seller
ONE MILLION (1,000,000) ISSUED AND OUTSTANDING SHARES of Buyer’s common stock,
free and clear of any Liens (the “100% Stake”) (collectively, the First Option
Period, the Second Option Period, and the Third Option Periods, the “Option
Periods”).
 
SECTION 3.2   Option Notice and Expiration.
 
a)      If the Buyer intends to exercise the option to purchase any of the
Option Stakes, the Buyer shall notify the Seller, in writing, and at least five
(5) Business Days prior to the expiration of each of the Option Periods, of
Buyer’s intent to purchase the Option Stakes permitted under the relevant Option
Periods (the “Option Notice”). Upon receipt of Buyer’s Option Notice, Seller and
Buyer shall cooperate to negotiate, draft and execute all contracts,
instruments, or other agreements necessary to transfer the relevant Option
Stakes to Buyer.
 
b)      The Purchase Option will terminate automatically, without any necessary
or further action by the Parties, if on the last Business Day of any of the
Option Periods, the Seller has not received an Option Notice from the Buyer,
unless the Parties mutually agree in writing to extend any of the Option
Periods. In an abundance of caution, unless the Parties mutually agreed in
writing otherwise, the failure of Buyer to notify Seller of its intent to
purchase the 50% Stake within the First Option Period will result in the
automatic termination of the Purchase Option, thereby precluding the Buyer from
purchasing the 75% Stake during the Second Option Period. Likewise, the failure
of Buyer to notify Seller of its intent to purchase the 75% Stake within the
Second Option Period will result in the automatic termination of the Purchase
Option, thereby precluding the Buyer from purchasing the 100% Stake during the
Third Option Period.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES RELATING TO SELLER
 
Seller hereby represents and warrants to Buyer that as of the Closing Date and
the Registration, and on the date of each exercise of the Option Stakes, the
statements set forth herein are, and will be, true and correct, as follows:
 
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
SECTION 4.1     Organization, Existence and Good Standing.
 
Seller is a corporation (sociedad anónima) duly incorporated, validly existing
and in good standing under the laws of the Republic of Panama, and has full
corporate power to enter into this Agreement and consummate the transactions
contemplated hereby.
 
SECTION 4.2     Authorization and Enforceability.
 
The execution, delivery and performance by Seller of this Agreement and all the
documents and instruments required hereby to which Seller is a party, are within
the corporate power of Seller and have been duly authorized by all necessary
corporate action. This Agreement is, and the other documents and instruments
required hereby will be, when executed and delivered by Seller, and assuming the
due authorization, execution and delivery by Buyer, the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with its
respective terms, except as such enforceability may be limited or affected by:
(i) bankruptcy, insolvency, reorganization, moratorium, liquidation,
arrangement, fraudulent transfer, fraudulent conveyance and other similar laws
(including, without limitation, court decisions) now or hereafter in effect and
affecting the rights and remedies of creditors generally or providing for the
relief of debtors; (ii) the refusal of a particular court to grant equitable
remedies, including, without limitation, specific performance and injunctive
relief; and (iii) general principles of equity (regardless of whether such
remedies are sought in a proceeding in equity or at law).
 
SECTION 4.3    Consents and Filings.
 
No consent, approval, license, permit, order or authorization (each a “Consent”)
of, or registration, declaration or filing (each a “Filing”) with, any
Governmental Entity or third party is required for or in connection with the
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated hereby.
 
SECTION 4.4    Legal Proceedings.
 
There are no Claims pending or, to Seller’s Knowledge, threatened, against or
otherwise relating to Seller before any Governmental Entity or any arbitrator
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Seller is not subject to any judgment, decree,
injunction, rule or order of any Governmental Entity or any arbitrator that
prohibits the consummation of the transactions contemplated by this Agreement.
 
SECTION 4.5    No Violation or Conflict.
 
The execution, delivery and performance of this Agreement (and the transactions
contemplated herein) by Seller do not and will not: (a) conflict with or violate
any applicable Law and the articles of incorporation and bylaws of Seller; (b)
to the Seller’s Knowledge, conflict with or violate any federal, foreign, state
or provincial law, rule, regulation, order, judgment or decree applicable to
Seller; or (c) require any authorization, consent, approval, exemption or other
corporate action by or notice to any Governmental Entity.
 
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
 
SECTION 4.6     Stock Ownership.
 
Seller is the sole owner of, and has good and marketable title to the Shares
(including the 25% Stake and each of the Option Stakes), free and clear of any
Liens, and the Shares are fully paid and non-assessable. There are no
outstanding options (other than the Purchase Option pursuant to this Agreement),
warrants or other rights of any kind including any restrictions on transfers,
relating to the sale, or voting of the 25% Stake and the Option Stakes, the
subscription of additional shares in the capital of the Company or any
securities convertible into or evidencing the right to purchase additional
shares in the capital of the Company.
 
SECTION 4.7     Brokers.
 
All negotiations relative to this Agreement and the transactions contemplated
hereby have been carried on by Seller directly with Buyer and neither Seller nor
any of its Affiliates (including, for these purposes, the Company) have any
liability or obligation to pay fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement for which
Buyer or its Affiliates (including, for these purposes, the Company) could
become liable or obliged.
 
SECTION 4.8     No Other Representations and Warranties.
 
Except for the representations and warranties contained in this Article IV,
neither the Seller nor any other Person or entity makes any other express or
implied representation or warranty on behalf of Seller.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES RELATING TO THE ACQUIRED COMPANIES
 
Seller hereby represents and warrants to Buyer that as of the Closing Date and
the Registration, and on the date of each exercise of the Option Stakes, the
statements set forth in this Article V are, and will be, true and correct, as
follows:
 
SECTION 5.1    Organization, Existence and Good Standing.
 
Each Acquired Company is a corporation duly organized, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, and has full corporate power to enter into this Agreement and
consummate the transactions contemplated hereby, as well as the authority to
own, lease and operate its properties and assets and to conduct its business as
presently conducted and as planned to be conducted by the Acquired Company. Each
Acquired Company is duly qualified or licensed to do business and, where
applicable as a legal concept, is in good standing as a foreign corporation in
each jurisdiction in which the character of the properties it owns, operates or
leases or the nature of its activities makes such qualification or licensure
necessary.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
 
SECTION 5.2     Certificates; Bylaws; Minute Books; Records.
 
Seller has previously delivered to Buyer true and complete copies of the
articles of incorporation and bylaws (estatutos) of the Acquired Companies, as
in effect on the date of this Agreement, and no Acquired Company is in violation
of any provision thereof. The minute books for the Acquired Companies that were
previously provided to Buyer for examination contain complete and accurate
records of all corporate actions taken by the board of directors and
shareholders of the Acquired Companies through the date hereof and completely
and accurately reflect all transactions involving shares of capital stock of the
Acquired Companies, including all prior redemptions of such capital stock. The
books and records of the Acquired Companies are complete and correct and are
maintained in a manner consistent with past practice.
 
SECTION 5.3     Stock Ownership and Capital Structure of Company.
 
The authorized capital stock of the Company consists solely of one hundred (100)
shares of common stock, par value ONE HUNDRED DOLLARS OF THE UNITED STATES OF
AMERICA (US$100) (“Common Stock”), of which one hundred (100) shares are issued
and outstanding. The Shares represent all of the issued and outstanding Common
Stock. The Seller is, and on the Closing Date will be, the sole record holder
and beneficial owner of all of the Shares of the Company, free and clear of all
Liens. Upon the execution of the Closing, the Buyer will be the sole beneficial
owner of the 25% Stake equity interest in the Company, free and clear of all
Liens (as identified in Schedule 1.2).
 
SECTION 5.4     No Violations or Conflicts.
 
Neither the execution and delivery of this Agreement, nor the consummation or
performance of the transactions contemplated by this Agreement, will directly or
indirectly (with or without notice, period of time or both) conflict with,
result in a breach or violation of, constitute a default (or give rise to any
right of termination, cancellation, acceleration, suspension or modification of
any obligation or loss of any benefit) under, result in any payment becoming due
under, or result in the imposition of any Liens on any of the Shares or any of
the properties or assets of any Acquired Company under: (i) the articles of
incorporation or bylaws (estatutos) of the Acquired Companies, or any resolution
adopted by the Seller or board of directors of any Acquired Company; (ii) any
Governmental Authorization or contract to which any Acquired Company or any
Seller is a party or by which any Acquired Company or any Seller is bound or to
which any of their respective properties or assets is subject; (iii) any Law or
Judgment applicable to any Acquired Company or any Seller or any of their
respective properties or assets; or (iv) require any Acquired Company or any
Seller to obtain any consent, waiver, approval, ratification, permit, license,
Governmental Authorization or other authorization of, give any notice to, or
make any filing or registration with, any Governmental Authority or other
Person.
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
 
SECTION 5.5     Legal Proceedings.
 
There are no Claims pending or, to Seller’s Knowledge, threatened, against or
otherwise relating to the Acquired Companies before any Governmental Entity or
any Proceeding that would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Acquired Companies are not
subject to any judgment, decree, injunction, rule or order of any Governmental
Entity or any arbitration that prohibits the consummation of the transactions
contemplated by this Agreement.
 
SECTION 5.6     Mining Rights.
 
The Acquired Companies will have eighty-five percent (85%) of the shares of the
corporation that would acquire the expected mining rights and as the case may
be, would have beneficial ownership to all the gold generated by the mining
rights that would be acquired.
 
SECTION 5.7     Pacifico Forest Reserve.
 
The Acquired Companies will have eighty-five percent (85%) of the shares of the
corporation that would acquire the expected mining rights to a property located
in the Nariño Department in Colombia, which completely overlaps with the
Pacifico Forest Reserve (in order to conduct mining activities in this area, a
carve-out approval by the environmental competent authority must be previously
obtained). As of the Closing Date, and the Registration, no carve-outs have been
requested nor obtained and will not be requested nor obtained by the Acquired
Companies.
 
SECTION 5.8     Ethnic Communities Prior Consultation.
 
The Acquired Companies will have eighty-five percent (85%) of the shares of the
corporation that would acquire the expected mining rights to a property located
in the Nariño Department in Colombia, which partially overlaps with an ethnic
community (prior consultation is required whenever the mining activities are to
be conducted in indigenous reservation areas or afro-descendent communities). As
of the Closing Date, and the Registration, no prior consultations have been
conducted and will not be conducted by the Acquired Companies.
 
SECTION 5.9    Compliance with Laws.
 
To the Seller’s Knowledge, without limiting the scope of any other
representation in this Agreement, each Acquired Company has complied with all,
and no Acquired Company has violated any, Laws, Judgments and Governmental
Authorizations applicable to it or to the conduct of its business or the
ownership or use of any of its properties or assets. No Acquired Company has
received at any time since the Closing, any written or oral notice or other
communication from any Governmental Entity or any other Person regarding any
actual, alleged or potential violation of, or failure to comply with, any Law or
Governmental Authorization, or any actual, alleged or potential obligation on
the part of any Acquired Company to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.
 
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 
SECTION 5.10    Financial Statements.
 
Seller has delivered to Buyer a copy of the balance sheet of the Acquired
Companies as of December 31, 2010 (the “Financial Statements”). The Financial
Statements are true, correct and complete and were prepared in accordance with
Colombian and Panamanian General Accepted Accounting Principles (“GAAP”) and
fairly present in all material respects the combined financial condition and
results of operations of the Acquired Companies as of its respective dates.
 
SECTION 5.11    Absence of Undisclosed Liabilities.
 
The Acquired Companies have no liabilities of any kind whatsoever, whether
direct, indirect, accrued, contingent or absolute, and whether or not determined
or determinable (other than: (a) liabilities set forth on the face of the latest
balance sheet provided by Seller to Buyer, rather than in any notes thereto; (b)
liabilities that have arisen since the date of the latest balance sheet provided
by Seller to Buyer, in the ordinary course of business, as the case may be; or
(c) those liabilities otherwise specifically disclosed in this Agreement or in
the Schedules hereto) and there is no existing claim, condition, situation or
set of circumstances that could reasonably be expected to result in any such
liability.
 
SECTION 5.12     Absence of Certain Changes.
 
Since February 25, 2011, the Acquired Companies have conducted business in the
ordinary course and there has been no:
 
a)     Material Adverse Change in the business, assets or condition (financial
or otherwise or results of operations of the Acquired Companies, either
individually or taken as a whole);
 
b)     Theft, damage, destruction or loss (whether or not covered by insurance)
or any substantial destruction of either of the Acquired Companies books and
records;
 
c)     Assumption or guarantee of indebtedness for borrowed money, other than
borrowings in the course of ordinary business;
 
d)     Cancellation, termination or a material change in the terms of any
relationship with either of the Acquired Companies that would have a Material
Adverse Effect or notice to either of the Acquired Companies of a future
cancellation, termination or other material change in the relationship with
ether of the Acquired Companies, in the case of either clause;
 
e)     Waiver by either of the Acquired Companies of any right of material value
except in the ordinary course of business and consistent with past practice; or
 
f)      Other occurrence, event or condition which was outside the ordinary
course of business of either of the Acquired Companies or which adversely
affected, or is reasonably likely to adversely affect, either of the Acquired
Companies, its assets, or its business.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 
SECTION 5.13    Material Facts and Omissions.
 
No representation, warranty, covenant or statement by Seller in this Agreement,
the Schedules attached hereto or the certificates furnished by Seller pursuant
hereto contains or will contain any untrue statement of material fact, or omits
to state a material fact required to be stated therein or necessary to make the
statements contained herein or therein, in light of the circumstances under
which they were made, not false or materially misleading.
 
SECTION 5.14    No Other Representations and Warranties.
 
Except for the representations and warranties contained in this Article V,
neither the Acquired Companies nor any other Person or entity makes any other
express or implied representation or warranty on behalf of the Acquired
Companies.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
Buyer hereby represents and warrants to Seller that as of the Closing Date and
the Registration, and on the date of each exercise of the Option Stakes, the
statements set forth in this Article VI are, and will be, true and correct, as
follows:
 
SECTION 6.1    Organization, Existence and Good Standing.
 
Buyer is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Nevada, United States of America, and has full
corporate power to enter into this Agreement and consummate the transactions
contemplated hereby.
 
SECTION 6.2    Authorization and Enforceability.
 
The execution, delivery, and performance by Buyer of this Agreement, and all of
the documents and instruments required hereby to which Buyer is a party, are
within the corporate power of Buyer and have been duly authorized by all
necessary corporate action. This Agreement is, and the other documents and
instruments required hereby will be, when executed and delivered by Buyer, the
valid and binding obligations of Buyer, enforceable against Buyer in accordance
with their respective terms, except as such enforceability may be limited or
affected by: (i) bankruptcy, insolvency, reorganization, moratorium,
liquidation, arrangement, fraudulent transfer, fraudulent conveyance and other
similar laws (including, without limitation, court decisions) now or hereafter
in effect and affecting the rights and remedies of creditors generally or
providing for the relief of debtors; (ii) the refusal of a particular court to
grant equitable remedies, including, without limitation, specific performance
and injunctive relief; and (iii) general principles of equity (regardless of
whether such remedies are sought in a proceeding in equity or at law).
 
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 
SECTION 6.3     Capital Structure.
 
The entire authorized capital stock of Buyer consists of four hundred and fifty
million (450,000,000) shares of common stock, USD$0.001 par value, of which
seventy three million four hundred and eleven thousand eight hundred and ninety
(73,411,890) shares are issued and outstanding. There are no outstanding
options, warrants, conversion rights or other rights to subscribe for or
purchase, or other contracts or rights with respect to, any capital stock of
Buyer or pursuant to which Buyer is or may become obligated to issue or redeem
or exchange any shares of the Buyer’s capital stock (as identified in Schedule
1.3).
 
SECTION 6.4     Consents and Filings.
 
No Consents of, or Filing with, any Governmental Entity is required for or in
connection with the execution  and delivery of this Agreement by Buyer and the
consummation by Buyer of the transactions contemplated hereby.
 
SECTION 6.5      Legal Proceedings.
 
There are no Claims pending or, to Buyer’s Knowledge, threatened, against or
otherwise relating to Buyer before any Governmental Entity or any arbitrator
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Buyer’s ability to perform its obligations hereunder.
Buyer is not subject to any judgments, decree, injunction, rule or order of any
Governmental Entity or any arbitrator that prohibits the consummation of the
transactions contemplated by this Agreement.
 
SECTION 6.6      No Violation or Conflict.
 
The execution, delivery, and performance of this Agreement (and the transactions
contemplated herein) by Buyer do not and will not (a) conflict with or violate
any applicable Law, the articles of incorporation or bylaws of Buyer or (b)
require any authorization, consent, approval, exemption or other action by or
notice to any Governmental Entity.
 
SECTION 6.7      Stock Ownership.
 
Buyer is the sole owner of, and has good and marketable title to Buyer Shares
(including the Buyer’s Shares of common stock issued to the Seller as part of
the Purchase Price), free and clear of any Liens, and the Buyer Shares are fully
paid and non-assessable. There are no outstanding options, warrants or other
rights of any kind including any restrictions on transfers, relating to the
sale, the subscription of additional shares in the capital of the Buyer or any
securities convertible into or evidencing the right to purchase additional
shares in the capital of the Buyer.
 
SECTION 6.8      Brokers.
 
All negotiations relative to this Agreement and the transactions contemplated
hereby have been carried on by Buyer directly with Seller and the Shareholders
and neither Buyer or any of its Affiliates has any liability or obligation to
pay fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement for which Seller or its Affiliates
could become liable or obliged.
 
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
 
SECTION 6.9      Bankruptcy.
 
At the Closing Date and at the Registration, as well as on each exercise of the
Option Stakes, there are or will be no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by or, to Buyer’s Knowledge, and
threatened against Buyer.
 
SECTION 6.10     Available Funds.
 
Buyer has, and at the Closing Date and at the Registration will have, as well as
on each exercise of the Option Stakes, all funds necessary, sufficient and
available for its payment of the Purchase Price set forth in Section 2.1 of this
Agreement.
 
SECTION 6.11     Parent Common Stock.
 
The Buyer common stock to be issued to Seller, when issued in accordance with
the terms of this Agreement, will be duly authorized, validly issued, fully paid
and non-assessable and not subject to any preemptive rights.
 
SECTION 6.12     No Other Representations or Warranties.
 
Except for the representations and warranties contained in this Article VI,
neither Buyer nor any other Person or entity makes any other express or implied
representation or warranty on behalf of Buyer.
 
ARTICLE VII
 
SELLER’S COVENANTS
 
SECTION 7.1  Affirmative Covenants.
 
From the Closing Date up until such time that the Purchase Option has
terminated, the Seller shall:
 
a)      Access to Information and Inspection. Prior to the Closing, Seller will
provide, or cause the Company to provide Buyer and its agents and
representatives with information as to the Acquired Companies, and its material
operations, as requested by Buyer, including, without limitation full and
complete access to all of the books, records, financial statements and other
documents and materials relating to the financial condition, assets,
liabilities, and business of the Acquired Companies. At any reasonable time,
allow the Buyer and its representatives to visit the properties of the Acquired
Companies, and to discuss their affairs, finances and accounts with the officer
appointed as (or performing the functions of) the chief financial officer of the
Seller. Allow the Buyer to conduct appraisals of the equipment, buildings and
property of the Acquired Companies, including but not limited to, performing
relevant occupational, health and safety inspection of the Acquired Companies;
 
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
 
b)     Corporate Existence. Preserve and maintain Seller’s corporate existence,
and cause each Acquired Company to preserve and maintain, its and their
corporate existence, except with the prior written consent of the Buyer;
 
c)      Compliance with Laws. Comply, and cause the Acquired Companies to comply
with the requirements of all applicable Laws, Governmental Authorizations,
Consents, licenses, concessions, Judgments, orders, decisions and awards;
 
d)     Further Assurances. From time to time, after the Closing and without
further consideration from Buyer, but at Buyer’s expense, Seller shall execute
and deliver or cause to be executed and delivered, to Buyer such further
instruments and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of both Parties to carry out more effectively
the provisions and purposes set forth in this Agreement and the transactions
provided for hereby.
 
SECTION 7.2     Negative Covenants.
 
From the Closing Date up until such time that the Purchase Option has
terminated, Seller shall not:
 
a)     Liens. Create, incur, assume or suffer to exist, or permit any of the
Acquired Companies to create, incur, assume or suffer to exist, any Lien on any
of their respective properties or assets (including any Liens on shares of the
Acquired Companies), other than Liens created, incurred, assumed or existing in
connection with purchases or leases of equipment or property required by the
Seller and/or the Acquired Companies for the operation of its business in the
normal course up to a maximum of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS OF
THE UNITED STATES OF AMERICA (US$1,500,000) in the aggregate for all Acquired
Companies;
 
b)     Share Capital. Issue, or permit any of the Acquired Companies, to issue
shares, or any options, warrants or securities convertible into shares, or enter
into, or permit or cause the Acquired Companies, to enter into any contracts or
agreements to acquire any equity interests in the Acquired Companies by any
Person, without the prior written consent of the Buyer;
 
c)     Disposal of Assets. In general, sell, exchange, lease, release or abandon
or otherwise dispose of, or permit any of the Acquired Companies to sell,
exchange, lease, release or abandon or otherwise dispose of, any assets or
properties (including transfer or conveyance of shares of any of the Acquired
Companies) to any Person, other than (i) bona fide sales, exchanges, leases,
abandonments or other dispositions in the ordinary course of business for the
purpose of carrying on its business of the Acquired Companies, and at fair
market value, up to a maximum of ONE MILLION FIVE HUNDRED THOUSAND DOLLARS OF
THE UNITED STATES OF AMERICA (US$1,500,000) in the aggregate for all Acquired
Companies taken together (iii) property or assets (other than securities) which
have no material economic value in the business or are otherwise obsolete; and
 
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
 
d)     Mergers and Amendments to Organizational Documents. Mergers and
amendments to organizational documents, among other documents, enter into, or
permit any of the other Acquired Companies to enter into, any reorganization,
consolidation, amalgamation, arrangement, winding-up, merger or other similar
transaction, or cause or permit to change the organizational or constituting
documents of any of the Acquired Companies in any manner which would be
inconsistent with the provisions of this Agreement, without the prior written
consent of the Buyer.
 
ARTICLE VIII
 
CONDITIONS TO CLOSING
 
SECTION 8.1     Reciprocal Conditions.
 
a)     No legal, administrative, arbitration, investigatory or other proceeding
by any Governmental Entity shall have been instituted and, on what otherwise
would have been the Closing Date, remain, pending, to restrain or prohibit in
any material with respect to the transactions contemplated in this Agreement or
shall there be in effect on such date of an injunctive order or decree of a
court of competent jurisdiction restraining or prohibiting in any material with
respect to the transactions contemplated herein; and no statute, rule or
regulation shall have been enacted, entered, promulgated or enforced by any
Governmental Entity that prohibits, restricts or makes illegal in any material
respect consummation of the transactions contemplated hereby.
 
b)     The execution, delivery and performance of this Agreement shall have been
duly authorized by all necessary corporate action (including all necessary board
of director and/or shareholder approvals) of both Buyer and Seller.
 
SECTION 8.2     Conditions to Buyer’s Closing Obligations.
 
The obligation of Buyer to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions, any one or more of which may be waived in writing by
Buyer.
 
a)     Representations and Warranties. The representations and warranties of
Seller and the Acquired Companies set forth in Article IV and Article V hereof
shall be true and correct in all material respects as of the execution date of
this Agreement and as of the Closing Date if such date is different than the
execution date of this Agreement, and as of the date of exercise of each of the
Option Stake by Buyer.
 
b)     Closing Deliverables. Seller shall have delivered or shall stand ready to
deliver the 25% Stake and the documents to be delivered, pursuant to Section
2.4. Buyer may not rely on the failure of any condition set forth in this
Section 8.2 if such failure was caused by Buyer’s failure to comply with any
provision of this Agreement.
 
 
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
 
SECTION 8.3   Conditions to Seller’s Closing Obligations.
 
The obligation of Seller to consummate the transactions contemplated by this
Agreement shall be subject to fulfillment at or prior to the Closing of the
following conditions, any one or more of which may be waived in writing by
Seller:
 
a)     Representations and Warranties. The representations and warranties of
Buyer set forth in Article VI hereof shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing Date if such
date is different than the date of this Agreement, and as of the date of
exercise of each of the Option Stake by Buyer.
 
b)     Closing Payments. Buyer shall have paid, or shall stand ready to pay, as
of the Closing Date, the Cash Consideration to Seller.
 
c)     Closing Deliverables. Buyer shall have delivered or shall stand ready to
deliver the Buyer Shares and the documents to be delivered, pursuant to Section
2.4. Seller may not rely on the failure of any condition set forth in this
Section 8.3 if such failure was caused by Seller’s failure to comply with any
provision of this Agreement.
 
ARTICLE IX
 
INDEMNIFICATION; LIMITATION OF LIABILITY
 
SECTION 9.1     Indemnification by Seller.
 
a)     Subject to the terms and conditions in this Section 9, Seller agrees to
indemnify, defend, save and hold Buyer and any of its Affiliates, directors,
officers, employees or agents ("Buyer's Indemnitees") harmless from and against
any and all damage, loss, penalty, expense, assessment, judgment, claim,
liability or deficiency of any nature whatsoever (including, without limitation,
reasonable attorneys' fees and expenses, consultants' and investigators' fees
and expenses, and other costs and expenses incident to any suit, action or
proceeding) (together, "Losses") incurred or sustained by Buyer, or any of
Buyer's Indemnitees, to the extent such Losses shall, directly or indirectly,
arise out of or result from any breach of any representation and warranty when
given or made by Seller herein.
 
b)     Notwithstanding any other provisions in this Agreement, Seller's
liability under this Section 9.1 shall not in any circumstances exceed the
amount of FIVE HUNDRED THOUSAND DOLLARS OF THE UNITED STATES OF AMERICA
(US$500,000).
 
SECTION 9.2     Indemnification by Buyer.
 
a)     Subject to the terms and conditions in this Section 9, Buyer agreed to
indemnify, defend, save and hold Seller and any of its Affiliates, directors,
officers, employees or agents (the "Seller’s Indemnitees") harmless from and
against any and all Losses incurred or sustained by Seller or any of Seller’s
Indemnitees to the extent such Losses shall arise out of or result from any
breach of any representation and warranty when given or made by Buyer herein.
 
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
 
b)     Notwithstanding any other provisions in this Agreement, Buyer´s liability
under this Section 9.2 shall not in any circumstances exceed the amount of FIVE
HUNDRED THOUSAND DOLLARS OF THE UNITED STATES OF AMERICA (US$500,000).
 
SECTION 9.3     Third Party Claims.
 
Within fifteen (15) Business Days after service of notice of any claim,
including a legal claim, or of process by any third Person in any matter in
respect of which indemnity may be sought from the other party pursuant to this
Agreement, the party in receipt of the claim (the "Indemnified Party") shall
notify the other party (the "Indemnifying Party") of the receipt thereof. Unless
the Indemnifying Party shall notify the Indemnified Party that it elects to
assume the defense of any such claim or process or settlement thereof (such
notice to be given as promptly as reasonably possible in view of the necessity
to arrange for such defense and in no event later than ten (10) Business Days
following the aforesaid notice), the Indemnified Party shall assume the defense
of any such claim or process or settlement thereof, unless counsel for the
Indemnified Party believes such claim to be meritorious. Such defense shall be
conducted expeditiously (but with due regard for obtaining the most favorable
outcome reasonably likely under the circumstances, taking into account costs and
expenditures) and the Indemnifying Party or Indemnified Party, as the case may
be, shall be advised promptly of all developments. If the Indemnifying Party
assumes the defense, the Indemnified Party will have the right to participate
fully in any such action or proceeding and to retain its own counsel, but the
fees and expenses of such counsel will be at its own expense unless: (i) the
Indemnifying Party shall have agreed to the retention of such counsel for both
the indemnifying and indemnified parties or (ii) the named parties to any such
suit, action or proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. No settlement of a claim by either party shall be made
without the prior consent of the other party, which consent shall not be
unreasonably withheld or delayed.
 
SECTION 9.4     Limitation of Liability; Exclusivity.
 
In no event will any Party hereto be entitled to consequential or punitive
damages or damages for loss of income or profits in any action relating to the
subject matter of this Agreement. This Article IX will provide the exclusive
remedy for any misrepresentation, breach of warranty, covenant or other
agreement or other claim arising out of this Agreement or the transactions
contemplated hereby.
 
 
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
 
ARTICLE X
 
TERMINATION; AMENDMENT AND WAIVER
 
SECTION 10.1     Grounds for Termination.
 
This Agreement may be terminated as follows:
 
a)     Termination By Buyer: Buyer may terminate this Agreement by notice to
Seller if: (i) Seller shall have breached any of its obligations derived from
the covenants or agreements contained in this Agreement, such that the closing
conditions set forth herein would not be satisfied; or (ii) a breach of any
Seller’s representation or warranty contained in this Agreement such that the
closing condition set forth herein would not be satisfied; provided, in the case
of (i) or (ii), that such breach is not cured by Seller within thirty (30)
Business Days after Seller receives written notice of such breach from Buyer.
 
b)     Termination By Seller. Seller may terminate this Agreement by notice to
Buyer if: (i) Buyer shall have breached any of its obligations derived from the
covenants or agreements contained in this Agreement, such that the closing
conditions set forth herein would not be satisfied; or (ii) a breach of any
Buyer’s representation or warranty contained in this Agreement such that the
closing condition set forth herein would not be satisfied; (iii) Buyer fails to
make the payments of the Purchase Price; provided, in the case of (i), (ii) or
(iii), that such breach is not cured by Buyer within thirty (30) Business Days
after Buyer receives written notice of such breach from Seller.
 
c)     Termination by Buyer and Seller. At any time prior to the Closing Date by
mutual written agreement of Buyer and Seller or in the case of Section 2.6 of
this Agreement.
 
SECTION 10.2     Effect of Termination.
 
a)     If this Agreement is terminated in accordance to Section 10.1 above, this
Agreement shall no longer be of any force or effect and there shall be no
liability on the part of any Party or its respective directors, managers,
officers, shareholders or members except, in the case of termination because of
a material default or material breach resulting from the willful fault of
another party, the aggrieved Party or Parties may recover from the defaulting
Party the amount of expenses incurred by such aggrieved Party or Parties in
connection with this Agreement and the transaction contemplated hereby which the
aggrieved Party or Parties would otherwise have to bear pursuant to Section
11.10 of this Agreement.
 
b)     If this Agreement shall be terminated, each Party shall be relieved of
its duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to any Party (or
either Party’s Affiliates or representatives); provided however, that nothing
herein shall relieve any Party of any liability for any breach of any covenants
or other agreements under this Agreement prior to such termination.
 
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
 
c)     In the event that this Agreement is terminated, each Party will comply
with the confidentiality obligations contained in Section 11.9 and shall
redeliver all documents, work papers and other materials of any other party
relating to the transactions contemplated hereby, whether so obtained before or
after the execution of this Agreement, to the party furnishing the same, and
destroy all documents, work papers and other materials developed by its
accountants, agents and employees in connection with the transactions
contemplated hereby which embody proprietary information or trade secrets
furnished by any party hereto or deliver such documents, work papers and other
materials to the party furnishing the same or excise such information or secrets
therefrom and all information received by any party hereto with respect to the
business of any other party or any of its subsidiaries (other than information
which is a matter of public knowledge or which has heretofore been or is
hereafter published in any publication for public distribution or filed as
public information with any governmental authority) shall not at any time be
used for personal advantage or disclosed by such party to any third person to
the detriment of the party furnishing such information or any of its
subsidiaries.
 
ARTICLE XI
 
MISCELLANEOUS
 
SECTION 11.1     Notices.
 
All notices, requests and other communications hereunder shall be in writing
(including wire, telefax or similar writing) and shall be sent, delivered or
mailed, addressed, or telefaxed, as follows:
 
a)             If to Buyer, to:
 
SOUTH AMERICAN GOLD CORP.
 
Attention:
South American Gold Corp.
 
Address:
3645 East Main Street
 
Suite 119  
Richmond, IN 47374
 
Phone No.:
+1 765-977-8795
E-mail:
rdemotte@aol.com
   
With copy to:
 
 
SOUTH AMERICAN GOLD CORP.
 
Attention:
Brigard & Urrutia Abogados S.A.
 
Luis Gabriel Pérez de Brigard
 
Address:
Calle 70 A No. 4 – 41 (Bogotá, D.C., Colombia)
 
Phone No.:
+571 7442244
Fax No.:
+571 3100609
E-mail:
lperez@bu.com.co

 
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
b)       If to Seller, to:
 
MINERA KATA S.A.
 
Attention:
Morgan & Morgan Attorneys at Law
 
Gabriel Tribaldos
 
Address:
53rd E Street, MMG Tower, 16th Floor, Marbella (Panama City, Panama)
Phone No.:
+507 2567777
Fax No.:
+507 2657700
E-mail:
gabriel.tribaldos@mmgtrust.com
   
With copy to:
 
 
MINERA KATA S.A.
 
Attention:
Posse Herrera & Ruiz Abogados S.A.
 
Francisco Urrutia
 
Address:
Calle 71 No. 71 – 52 Torre A Piso 5 (Bogotá, D.C., Colombia)
 
Phone No.:
+571 3257300
Fax No.:
+571 3257313
E-mail:
francisco.urrutia@phrlegal.com

 
Each notice, request or other communication shall be given: (i) by hand
delivery; (ii) by nationally recognized courier service; or (iii) by telefax,
receipt confirmed (with a confirmation copy to be sent by first class certified
mail first class certified postage prepaid addressed; provided that the failure
to send such confirmation copy shall not prevent such telefax notice from being
effective). Each notice, request or communication shall be effective: (i) if
delivered by hand or by internationally recognized courier service, when
delivered at the address specified in this Section (or in accordance with the
latest unrevoked written direction from the receiving Party) and (ii) if given
by telefax, when such telefax is transmitted to the telefax number specified in
this Section (or in accordance with the latest unrevoked written direction from
the receiving Party), and the appropriate confirmation is received; provided
that notices received on a day that is not a Business Day or after (five) 5:00
p.m., Panama City time on a Business Day will be deemed to be effective on the
next Business Day.
 
 
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
 
SECTION 11.2      Severability.
 
The provisions of this Agreement shall be deemed severable and the invalidity or
unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof. If any provision of this
Agreement, or the application thereof to any Person or any circumstance, is
found to be invalid or unenforceable in any jurisdiction: (a) a suitable and
equitable provision shall be substituted therefor in order to carry out, so far
as may be valid or enforceable, such provision and (b) the remainder of this
Agreement and the application of such provision to other Persons or
circumstances shall not be affected by such invalidity or unenforceability, nor
shall such invalidity or unenforceability affect the validity or enforceability
of such provision, or the application thereof, in any other jurisdiction.
 
SECTION 11.3     Counterparts.
 
This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original and all of which shall, taken together, be
considered one and the same Agreement. Any facsimile or electronically
transmitted copies hereof or signature hereon shall, for all purposes, be deemed
originals.
 
SECTION 11.4      Entire Agreement; No Third Party Beneficiaries.
 
This Agreement (together with the agreements, schedules and certificates
referred to herein or delivered pursuant hereto) embodies the entire Agreement
among the Parties and supersedes all prior agreements and understandings, both
written and oral, among the Parties with respect to those set forth or provided
for in this Agreement. The terms and provisions of this Agreement are intended
solely for the benefit of the Parties and their respective successors or
assignees, and it is not the intention of the Parties to confer third-party
beneficiary rights upon any other Person.
 
SECTION 11.5     Governing Law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the Republic of Panama, applicable to agreements made and to be performed in
such country and shall be construed without regard to: (i) any choice of law or
conflict of law provision or rule (whether of Panama or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than
Panama and (ii) any presumption or other rule requiring the construction of an
agreement against the Party causing it to be drafted.
 
SECTION 11.6     Arbitration.
 
All disputes, controversies and claims between the Parties arising out of this
Agreement shall be resolved by arbitration in the event that the Parties are
unable to settle such a dispute, controversy or claim by negotiation or
consultation among them. All arbitrations shall be conducted at such place as
may be agreed, and in the absence of agreement, in Panama under the Rules of
Arbitration of the International Chamber of Commerce. All disputes submitted to
arbitrations shall be arbitrated in English and shall be determined pursuant to
the laws of Panama. All decisions of the panel of arbitrators on any matter
submitted for arbitration in accordance with this Agreement shall be final and
binding on the Parties. Loss of business opportunity, punitive damages, or
consequential damages is types of damages that are not recoverable under this
Agreement. The Parties further acknowledge that monetary damages awarded under
this section may not be an adequate remedy for a breach under Article III of
this Agreement, and therefore agree that the Buyer may apply for specific
performance and injunctive relief to prevent or remedy such a breach.
 
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
 
SECTION 11.7    Consent to Jurisdiction.
 
Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
the courts and tribunals of the Republic of Panama.
 
SECTION 11.8    Assignment.
 
Neither this Agreement nor any of the rights or obligations hereunder shall be
assigned by any of the Parties hereto without the prior written consent of the
other Party. Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of and be enforceable by the Parties and their
respective successors and permitted assigns. Any attempted assignment in
violation of the terms of this Section 11.8 shall be null and void, ab initio.
 
SECTION 11.9     Confidentiality.
 
Neither Party will make any public announcement or issue any public
communication regarding this Agreement or the proposed transaction, or any
matter related to the foregoing, without the prior written consent of the other
Party (not to be unreasonably withheld), except if such announcement or other
communication is required by applicable Law or Legal Requirement, in which case
the disclosing party shall, as permitted by applicable Law or Legal Requirement,
first allow the other Party at least five (5) Business Days to review such
announcement or communication and the opportunity to comment thereon.
 
SECTION 11.10    Expenses.
 
Except as otherwise expressly set forth in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party will pay its own
costs, fees and expenses incurred in anticipation of, relating to and in
connection with the negotiation, preparation, execution and performance of this
Agreement (including without limitation fees and expenses of legal counsel,
accountants and other professionals) and the transactions contemplated hereby.
 
SECTION 11.11    Stamp Taxes.
 
Notwithstanding any provision of this Agreement to the contrary, any applicable
Stamp Taxes incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by Buyer.
 
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
 
SECTION 11.12     Headings; References to Articles; Sections; and Schedules.
 
The headings of the Articles, Sections, paragraphs and subparagraphs contained
in this Agreement are solely for convenience and reference purposes and shall
not limit or otherwise affect in any way the meaning or interpretation of any of
the terms or provisions of this Agreement. The references herein to Articles,
Sections and Schedules, unless otherwise indicated, are references to articles,
sections of and schedules to this Agreement.
 
SECTION 11.13     Knowledge.
 
When applied to any Party to this Agreement, the term “knowledge” and any
derivatives thereof shall refer only to the actual knowledge of the executive
officers of that party and no information known by any other employee, or any
attorney, accountant or other representative, of such party shall be imputed to
such party.
 
SECTION 11.14     Construction.
 
a) References in this Agreement to any gender include references to all genders,
and references to the singular include references to the plural and vice versa.
The words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. Each Party acknowledges that this Agreement was negotiated by it with
the benefit of representation by legal counsel, and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof.
 
b) When calculating the period of time before which, within which or following
which, any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the following Business Day.
 
SECTION 11.15     Amendments.
 
The Parties hereto may, by written agreement, amend, supplement or modify the
performance of any of the obligations or other acts of the Parties hereto.
 
 
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
 
SECTION 11.16     Waivers.
 
The Parties hereto may by written agreement (i) waive any terms and conditions
established herein or (ii) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
SOUTH AMERICAN GOLD CORP.
 
 
/s/       Raymond DeMotte                                    
Name: Raymond DeMotte
Title: President and CEO
 
 
MINERA KATA S.A.
 
 
 
/s/        Luis A. Davis                                            
Name: Luis A. Davis
Title: President
 
 
 

 
- 24 -

--------------------------------------------------------------------------------

 

 
 
Appendix A
 
As used in the Agreement, the following terms have the following meanings:
 
“25% Stake”, has the meaning set forth in the Recitals.
 
“50% Stake”, has the meaning set forth in Section 3.1.
 
“75% Stake”, has the meaning set forth in Section 3.1.
 
“100% Stake”, has the meaning set forth in Section 3.1.
 
“100% Company’s Shares”, has the meaning set forth in Section 2.6.
 
“Additional Cash Consideration”, has the meaning set forth in Section 2.1.
 
An “Affiliate”, of any Person means any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person. For purposes of this
definition, control of a Person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such Person whether
through ownership of voting securities or ownership interests, by contract or
otherwise, and specifically with respect to a corporation, partnership or
limited liability company, means direct or indirect ownership of more than fifty
percent (50%) of the voting securities in such corporation or of the voting
interest in a partnership or limited liability company.
 
“Agreement”, has the meaning set forth in the Preamble.
 
“Acquired Companies”, means, collectively, the Company and its Subsidiaries.
 
“Judgment”, means any order, injunction, judgment, decree, ruling, and
assessment or arbitration award of any governmental authority or arbitrator.
 
“Business Day”, means any day, other than Saturday, Sunday or any other day on
which banks located in the State of Nevada, United States of America, in Panama
City, Republic of Panama or in Bogotá, D.C., Republic of Colombia, are
authorized or required to close.
 
“Buyer”, has the meaning set forth in the Preamble.
 
“Buyer’s Indemnities”, has the meaning set forth in Section 9.1.
 
“Buyer Shares”, has the meaning set forth in Section 2.1.
 
“Cash Consideration”, has the meaning set forth in Section 2.1.
 
“Claim”, means any demand, claim, action, legal proceeding (whether at law or in
equity), investigation or arbitration.
 
 
 
 
A - 1

--------------------------------------------------------------------------------

 
 
 
“Closing”, has the meaning set forth in Section 2.2.
 
“Closing Date”, has the meaning set forth in Section 2.2.
 
“Common Stock”, has the meaning set forth in Section 5.3.
 
“Company”, has the meaning set forth in the Recitals.
 
“Consent”, has the meaning set forth in Section 4.3.
 
“Financial Statements”, has the meaning set forth in Section 5.8.
 
“Filing”, has the meaning set forth in Section 4.3.
 
“First Option Period”, has the meaning set forth in Section 3.1.
 
“GAAP”, means the General Accepted Accounting Principles.
 
“Governmental Entity”, means any: (a) federal, state, local, municipal, foreign
or other government; (b) governmental or quasi-governmental authority of any
nature (including any governmental agency, branch, department or other entity
and any court or other tribunal); (c) multinational organization; or (d) body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.
 
“Governmental Authorization”, means any approval, consent, ratification, waiver,
license, permit, registration, concession (including mining rights and mining
concessions), or other authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Entity or pursuant to
any Law.
 
“Indemnified Party”, has the meaning set forth in Section 9.3.
 
“Indemnifying Party”, has the meaning set forth in Section 9.3.
 
“Knowledge”, means, in the case of Seller and/or Buyer, the actual knowledge (as
opposed to any constructive or imputed knowledge).
 
“Law”, means, with respect to any Person, any statute, law, standards, code,
common law, treaty, ordinance, rule, administrative interpretation, regulation,
order, writ, injunction, directive, judgment, decree or other requirement of any
Governmental Entity applicable to such Person or any of its respective
properties or assets, as amended from time to time.
 
“Legal Requirement”, means any federal, state, county, local, municipal,
foreign, international, multinational or other administrative order,
constitution, law, ordinance, adopted code, principle of common law, regulation,
rule, directive, approval, notice, tariff, franchise agreement, statute or
treaty, or stock exchange rule.
 
 
 
A - 2

--------------------------------------------------------------------------------

 
 
 
“Lien”, means any charge, adverse claim, lien, option, and encumbrance, and
mortgage, restrictions on transfer and voting or preemptive rights, pledge or
security interest on property.
 
“Losses”, has the meaning set forth in Section 9.1.
 
“Material Adverse Effect”, means any change or event that is materially adverse
to the assets, liabilities, operations or condition of the Company, or any of
its Subsidiaries, taken as a whole, in each case, except for any such change,
event or effect resulting from or arising out of (a) changes in economic
conditions generally or in the industries in which the Acquired Companies
operate, whether international, national, regional or local; (b) changes in
general regulatory or political conditions, including any acts of war or
terrorist activities or coup d’état or change of government; (c) strikes, work
stoppages or other labor disturbances; (d) effects of weather or meteorological
events; (e) any change of Law, accounting standards or regulatory policy; (f)
changes or adverse conditions in the securities markets, including those
relating to debt financing; (g) the announcement, execution or delivery of this
Agreement or the consummation of the transactions contemplated hereby; and (h)
any actions specifically required to be taken or consented to, pursuant to or in
accordance with this Agreement.
 
“Mining Authority”, means the governmental mining authority in Colombia, of any
nature, exercising, or entitled to exercise, any administrative, ruling or power
of any nature to grant or reject mining concessions.
 
“Option Notice”, has the meaning set forth in Section 3.2.
 
“Option Period”, has the meaning set forth in Section 3.1.
 
“Option Stakes”, has the meaning set forth in Section 3.1.
 
“Party” or “Parties”, means Seller and Buyer, individually, a “Party”, and
collectively as the “Parties”.
 
“Person”, means any natural person, corporation, general partnership, limited
partnership, limited liability company, proprietorship, other business
organization, trust, union, association or Governmental Entity.
 
“Proceeding”, means any claim, action, arbitration, hearing, audit, litigation
or suit commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Entity or arbitrator.
 
“Purchase Option”, has the meaning set forth in the Recitals.
 
“Purchase Price”, has the meaning set forth in Section 2.1.
 
“Registration”, means the registration of the mining concession identified with
the code IKE-10421X in the National Mining Registry of Colombia in favor of the
Company, in accordance to the regulations set forth in the Colombian Mining
Code.
 
 
 
A - 3

--------------------------------------------------------------------------------

 
 
 
“Second Option Period”, has the meaning set forth in Section 3.1.
 
“Seller”, has the meaning set forth in the Preamble.
 
“Seller’s Indemnities”, has the meaning set forth in Section 9.2.
 
“Shares”, has the meaning set forth in the Recitals.
 
“Subsidiary”, means, with respect to a specified Person, any corporation or
other Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries. When used in this Agreement without reference to a particular
Person, “Subsidiary” means a Subsidiary of the Company.
 
“Third Option Period”, has the meaning set forth in Section 3.1.
 
 
 
 
 

 
A - 4

--------------------------------------------------------------------------------

 

 